Citation Nr: 1130913	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  05-26 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a skin rash, claimed as affecting the hands and neck (skin disability).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.  He also has subsequent service in the United States Army Reserve.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In July 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington DC. to obtain verification of service dates and to afford the Veteran a VA examination.  Those actions completed, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's current skin disability had its onset in service and is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for a skin disability have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A September 1977 United States Army Reserves medical examination report indicated that the Veteran had tinea versicolor.  Pursuant to numerous Board Remands, to include the July 2010 Remand, the Veteran's service in the United States Army Reserves in September 1977 has been verified.

The Veteran underwent VA examinations of his skin disability in May 2003 and April 2008.  However, these examinations were found to be inadequate for VA compensation purposes as they failed to take into account the diagnosis of tinea versicolor in September 1977 and incorrectly stated that the first documentation of a skin disability was in 1991.

Pursuant to the July 2010 Remand, the Veteran was afforded another VA examination of his skin disability later that same month.  At that time, he was diagnosed with tinea versicolor.  With respect to the etiology of the Veteran's skin disability, the examiner opined,

Although it is noted in Dr. Go's note that there is no mention of [the Veteran's skin condition] prior to 1991, the veteran did not report it while in the military; however, it was found to be present on examination in 1977.  Therefore, it is safe to assume it is as likely as not secondary to service-related infection as it was common to have tinea versicolor among the servicemen during the Vietnam Era without being seen during that time period.

See VA examination of the skin, dated July 27, 2010.

The July 2010 VA examiner's opinion provides probative medical evidence in favor of the Veteran's claim as she established the requisite nexus between the Veteran's current skin disability and his military service.

Indeed, the examiner's medical opinion was based on the Veteran's entire medical record and an adequate rationale for her conclusions was provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that a medical opinion must describe the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).

Thus, the Board finds that the favorable evidence clearly outweighs the unfavorable evidence in showing that the Veteran's currently demonstrated skin disability is as likely as not related to his active service.  In fact, there is no other probative medical evidence of record against the Veteran's claim for service connection for his skin disability.  As such, all requirements for establishing a service connection claim have been satisfied.

For the reasons and bases set forth above, the Board finds that service connection for a skin disability is warranted.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran, and the claim for service connection for a skin disability is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The nature and extent of the Veteran's skin disability are not before the Board at this time.

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  






ORDER

Entitlement to service connection for a skin rash, claimed as affecting the hands and neck is granted.




____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


